321 S.W.3d 387 (2010)
COMMERCE BANK, N.A., Respondent,
v.
Michael Shane STEWART and Jennifer Stewart, Appellants.
No. WD 71301.
Missouri Court of Appeals, Western District.
July 27, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 31, 2010.
Application for Transfer Denied October 26, 2010.
Todd A. Norris, Overland Park, KS, for Respondent.
Kimberly J. Westhusing, Kansas City, MO, for Appellants.
*388 Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Michael Shane Stewart and Jennifer Stewart ("the Stewarts") appeal the judgment of the Circuit Court of Platte County ("trial court") which was entered in favor of Commerce Bank, N.A. In their appeal, the Stewarts argue that the trial court erred in either ruling against the weight of the evidence or misapplying the law, in that: (1) the Stewarts claim the subject transaction was void; and (2) the Stewarts argue that a promissory note given to secure purchase money for a sales transaction that is void is unenforceable due to lack of consideration. We affirm in this per curiam order and have provided the parties a memorandum detailing the basis for our ruling today. Rule 84.16(b).